Exhibit 99.1 Title: Dave Longren,V.P. Off-Road Vehicles March 13, 2014Body: POLARIS INDUSTRIES INC.|ANALYST ORV RIDE EVENT Produced by Factory Body: Sales by Region Other Placeholder:RANGER is largest ORV category with good continued growth RZR growth is increasing, strong response to RZR XP1000ORV Share 2.5+ times larger than the next competitor Worldwide SxS share #1,ATV share #1Strong N.A. market driving growth, Int’l market growth opportunity Title: 2t a Glance (Worldwide) Body:Sales by Product Body:Summary Body: Strong Portfolio Driving Growth Other Placeholder: 2Defense/ Commercial Canada Int’lRoseau Mexico Spirit Lake Other Placeholder: Analyst 3/13/14 ORV Customer Profiles Body:Life Cycle Management Other Placeholder: 3 ConsumerProfileArrows indicate Trend Other Placeholder: Analyst 3/13/14 Age 54 43 53 Income $132k $120k $108k Male/Female 91%/9% 90%/10% 90%/10% 1st Time Owner 41% 38% 21% Primary Usage Farming/Ranching Hunt Property Rec/Trail Dunes Property Rec/Trail Farm Hunt ORV Customer Profiles Life Cycle Management 3 Consumer ORV NA Industry Overview ATV Industry Trends 2008-2013 CAGR -11% 2 year CAGR 1% Forecast low single digit increase in 2014 SxS Industry Trends 2008-2013 CAGR +6% 2 year CAGR 12% Forecast low double digit growth in 2014 Mid Single Digit CAGR 2010 to 2st UNITS SxS Industry ATV Industry 2hare Results Best overall share performance in Polaris history Continued share growth in ATV & SxS’s ATV industry leading; SxS estimated +40% share RANGER & RZR each share 2.5+ times the next largest competitor Significant production volume advantage ATV NA Market Share ORV NA Market Share Arctic Cat Can Am Deere Honda Kawi Kubota Polaris Suzuki Yamaha 2 ORV Overall Results 6 RANGER – Consistent incremental growth RZR – Consistent incremental growth Sportsman – Consistent share growth Military & Bobcat – Adjacent high growth ~100% GROWTH 2010-2014 (projection) 2uidance Sales Up high single digits % Analyst 3/13/14 Dealer Inventory 7 Market Category Trend Total Box Count New Market Categories Drive Incremental Growth Q1 Q2 Q3 Q4 2nventory Units Per Category Retail Units Per Category New Consumer Use Categories 23 20134 Inventory added to support new retail categories Retail up 5% on average per category Inventory down 4% on average per category MVP order program functioning Dealers place orders every 2 wks, ships in 4 wks Maintain appropriate stocking levels ORV NEW Competitive Model Positioning Value Category Premium Category Honda Rancher Foreman Pioneer Yamaha Viking Kawasaki Teryx 4 John Deere 825S4 XUV rctic Cat Wildcat Trail Wildcat 4 Can Am Maverick 10 Product Families with multiple models in each family 9 Product Families with multiple models in each family Increased Competition, Polaris Strongly Positioned Analyst 3/13/14 ORV Product Advantage Breadth & Depth of Product Offering 9 #1 Market Share Industry Leading Products In Every Category Innovation Speed to Market Customer Focus Industry Leading Products MY’14 Strong New Product News Driving Retail 10RANGER XP crambler XP 1000Sportsman WV with Terrain ArmorRZR XP1000 & XP1“Crew & 570” ATV/Sportsman 570 & EPS “Value & Capability”Sportsman ACE 32 HP Analyst 3/13/14 Consistent Award Winning Performance 11 RZR RANGER Product Wins Across the Portfolio Manufacturer of the Year Sportsman Won due to UTV market dominance RANGER XP 900 DirtTrax Best Sport Utility SxS ATV.com Best Utility SxS Field & Stream Best of the Best American Hunter 2014 Vehicle of the year RANGER CREW 800 DirtTrax Best 4-Seater RANGER Diesel DirtTrax Best Utility SxS Runner Up Sportsman XP 850 DirtTrax Best Big Bore Sport Utility ATV Sportsman 550 DirtTrax Best Trail ATV runner up ATV.com Middleweight Utility ATV Runner Up SportsmanTouring 850 DirtTrax Best 2-Up Runner up RZR XP 1000 ATV.com Top 10 UTV/ATV of 2com Best ATV/UTV of the Year DirtTrax Runner Up Best Extreme Performance RZR 570 On-Target Magazine Editor’s Choice Award Analyst 3/13/14 Strong PR Interest In New Products 12 RZR XP 1000 3 million Impressions without wire service Covers on all major Powersports Magazines Big Hit in Maxim and Men’s Journal 300 million worldwide impressions Notable Coverage: Fox News, USA Today, New York Times, Wall Street Journal, CNN Money, Yahoo Finance, Gizmodo, Wired Strong Endemic and Consumer Media Presence Analyst 3/13/14 300+ million worldwide impressions Notable Coverage: Front page of Fox News, USA Today, New York Times, Wall Street Journal Brand new forum launched aceforums.net Sportsman WV 850 Sportsman Ace Attracting New Customers to Polaris SxS Benefiting from Broad Portfolio RZR Family RANGER Family Dirt Bike Owners RV Owners Sand Rail Owners Outdoor Enthusiasts Social Riders Commercial Farmers Ranchers Multi-Acre Homeowners Small Truck Owners Hunters Analyst 3/13/14 13 Broad Customer Appeal With ACE Comfortable, Confident, Fun NEW & EXISTING OFF-ROAD WOMEN OLDER RIDERS RIDERS AGE 16 & ABOVE Analyst 3/13/14 14 A Whole New Off-Road Experience Continuing to Innovate How People Experience the Off-Road 32HP, ProStar DOHC engine 48” Width Trail Capable Adjustable Bolstered Driver Bucket Seat Adjustable Tilt Steering Wheel 10.25” Ground Clearance Front Suspension: Struts w/ 8.2” Travel Rear Suspension: Dual A-Arms w/ 9.5” Travel ROPS Cab Frame, 3 Point Seat Belt Full Accessory Integration Trail Riding/Recreational Hunting/Fishing Light Work Vehicle Overview Broad Vehicle Application MSRP $7,nalyst 3/13/14 All RANGER categories growing Share growth has been very strong RANGER (no RZR) #1 in SxS by over 2.5X next closest competitor MY14/14.5 RANGER product and marketing plan positioned well Retail Units RANGER Retail Strong Retail Results, Positioned Well for Growth 16 Consistent Growth 2rojection Analyst 3/13/14 Growth Brand Strengthen 2014 RANGER & Sportsman Plan 17 Product leadership Strong Product News Sportsman, ACE, RANGER… all categories PG&A Integration One voice to dealer & consumer Kit options key usage categories RANGER ProFit continues “Hardest Working Smoothest Riding” for Each Brand Improved understanding of consumer usage profiles Focus on key consumer categories Right Product to the Right Customer Strong Brands, Learnings, Drive Continued Growth Int’l Growth Opportunities Leverage Poland capability Establish local market growth objectives & targets Sportsman ACE Global RANGER Growth Analyst 3/13/14 Focus on Growth Opportunities 18 Analyst 3/13/14 ATV Market Categories Utility SxS Market Drive RANGER Growth, Expand Sportsman Industry Leading Focus solutions to each market category Leverage new Deluxe model for the Rec categories Multiple usage capability appeals to all categories Sportsman ACE targets existing & NEW consumers Continue growth in Rec/Utility with Sportsman 570 Leverage Scrambler 1000 for Big Bore/ Sport Farm Other Rec/ Utility 2-UP Big Bore/ Sport Youth Farm Crop Rancher Dairy/Other Other MAHO Hunt Rec Industrial Drives Incremental Sales, Profits & Customer Satisfaction InnovationAccessory Integration Easy Installation Drives $/Unit 19 Analyst 3/13/14 ProStar , +22% vs. 500 H.O. NEW steel Lock & Ride rear rack Narrowed seat new ergo’s 40% more watts for more charging 13% more fuel capacity EPS to the value market Key Features SPORTSMAN 570 EFI & EPS Best Selling ATV Just Got Better $6,nalyst 3/13/14 Broadest Line-up in Industry Full Line-Up Provides Winning Results 500 2-Up Big-Bore nalyst 3/13/14 Strong incremental RZR growth as new categories launched Clear leader in all recreation categories RZR (no RANGER) is #2 in SxS market share (behind RANGER) Retail Units 2rojection Clear Industry Leader RZR Retail 22 Analyst 3/13/14 RZR IS THE LEADING BRAND Revenue Growth Mid Double Digits, Margin Expansion INDUSTRY LEADER MOST PASSIONATE CUSTOMERS & Over 200,000 Owners World Class NPS >70 RZR Enables Social Adventure XP1K video success, Facebook fans +400,000, successful camp RZR execution TRAIL HIGHPERFORMANCE MULTIPASSENGER Most Complete Lineup >50% Market Share Unmatched Performance & Growth 23 Analyst 3/13/14 Commercial Dealers Commercial Direct Commercial Partnerships Polaris Commercial Diverse Commercial Growth Pillars Focused Multi Channel Business Development Drive Better Results Diversified Commercial Business Dealer To B2B, Local, Small Orders OEM Direct B2B, National. Big Order Preferred Association Vendor RANGER derivative in new channels Co-development To Broaden Lineup 2xpectation Commercial Sales Growing Commercial Product Lineup Upfitters & Partner Brands Through Adjacent Channels Polaris Brands Through Polaris Channel Capture Influential Customer Credibility Polaris Defense Strategy – Credibility with Early Adapters 25 U.S. Special Operations Force (SOF) to Int’l Special Operations Units Full U.S. Services & Allied Services Follow MV850 under contract for US SOF; Int’l SOF – 1st sales to US Army in 2013 MRZR under contract w/US SOF, Int’l SOF – 1st sales to US Army in 2014 DAGOR in testing with US SOF, under consideration by Int’l SOF MRZR & MV850 in testing w/several allied nations’ Services Norway, UK, Canada , Australia, Singapore, Germany 2verage Selling Price 2&A $ per Unit Projection Projection Analyst 3/13/14 Polaris Defense Family of Military Vehicles 2014 is Breakout Year for Family with U.S. & Int’l Services Tracked ATV – SOP 2015 Under contract & in testing HIPPO – SOP 2014 Under contract Rapid Fire Support System SOP 2015, in testing DAGOR – SOP 2014 Under contract & in testing MRZR4 MRZR2 MV850/Terrain Armor Platforms under contract and in production DAGOR Platform New class of Polaris vehicle purpose-built for high mobility Military applications Designed to offer improved off-road mobility for emerging threats Higher weight / higher payload platform for Polaris Defense family of Military vehicles Significant interest from U.S. and Allied Militaries SOP – 2014 Polaris Competitive Advantage Timing is Right as Threat Changes to Small, Mobile Enemy Forces Cycles of learning in off-road mobility World class combination of weight & payload Polaris design, testing and evaluation Patented technology Suspension, drive line, handling Design for Value & Lean Operations Drives Margins Margin Expansion +ince 2008 Cost downeng. product design, high re-use & leveraged purchase volume 2014 margins under near-term pressure product mix PricingOptimized consumer value, targeted opportunities Expense ManagementLean business systems Low Cost Operations Roseau, Monterrey, Poland 2ross Margin Expectations OVR Future Strategy Summary Significant SxS Growth Profitable ATV Growth Expand Margins Expand Military & Commercial Strong RANGER product plan Strong RZR product plan SxS market has upside Sportsman strong ACE just beginning Margin plan strong Recovering Market Monterrey Full Scale Production Ramp-up Poland Dealer inventory healthy Delivery improvements Gaining momentum Market specific products Next generation platforms STRONG GROWTH PLAN ORV Future
